             Case 6:19-bk-02629-KSJ         Doc 41     Filed 01/02/20        Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:                                                                   Case No: 6:19-02629
                                                                         Chapter 7
MICHAEL TIDWELL
BETTIE TIDWELL
            Debtor(s)
_______________________/

                      MOTION TO SELL REAL PROPERTY
           AND PAY SECURED CREDITORS AND TRANSACTIONAL COSTS
                            (7233 Hawksnest Blvd)

                                NOTICE OF OPPORTUNITY TO
                             OBJECT AND REQUEST FOR HEARING

       Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
    without further notice or hearing unless a party in interest files an objection within twenty-
    one (21) days from the date set forth on the attached proof of service, plus an additional three
    days for service if any party was served by U.S. Mail.

        If you object to the relief requested in this paper, you must file your objection with the
    Clerk of the Court at 400 West Washington St, Suite 5100, Orlando, Florida 32801 and serve
    a copy on Arvind Mahendru, Esq., 5703 Red Bug Lake Rd. #284, Winter Springs Florida,
    32708 and any other appropriate persons within the time allowed. If you file and serve a
    response within the time permitted, the Court will either schedule and notify you of a hearing
    or consider the response and grant or deny the relief requested without a hearing.

        If you do not file a response within the time permitted, the Court will consider that you
    do not oppose the relief requested in the paper, will proceed to consider the paper without
    further notice and hearing, and may grant the relief requested.

         COMES NOW Arvind Mahendru, Chapter 7 Trustee, by and through his undersigned

counsel, and hereby moves for authority to sell certain improved real property and pay secured

lien and transactional costs and in support thereof states as follows:




                                                                                                    1
       Case 6:19-bk-02629-KSJ          Doc 41     Filed 01/02/20     Page 2 of 5



                                   JURISDICTION

1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and

   1334.This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b) (2) (A),

   (M), (N) and (O).

2. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

3. The basis for the relief requested herein are, inter alia, 11 U.S.C. §§ 105, 363(b) and

   Federal Rules of Bankruptcy Procedure 2002 and 6004.

                                   BACKGROUND

4. On April 22, 2019, the Debtor filed this case for relief under Chapter 7 of the United

   States Bankruptcy Code.

5. Arvind Mahendru was appointed Chapter 7 trustee (the “Trustee”).

6. The Debtors own real property, by virtue of a deed, located at 1101 S Black Acre, Winter
    Springs, Florida with the following legal description:
    Lot 84, Hawksnest, according to the map or plat thereof, as recorded in Plat Book 21,
    Page(s) 138 and 139, of the Public Records of Orange County, Florida. (the “Property”).

7. The Trustee completed a title search and found that the Property is encumbered by a

   mortgage lien. By priority, but not including any outstanding property taxes or

   municipal liens, the Property is encumbered as follows:

   Record in the Public Records a release or satisfaction of the Mortgage in favor of
   Mortgage Electronic Registration Systems, Inc., as nominee for Quicken Loans Inc.
   recorded in Official Records Book 10116, Page 6020, which Mortgage is now held by
   Quicken Loans Inc., by virtue of Assignment(s) of Mortgage recorded in Official
   Records Instrument No. 20190268648

8. The Trustee has accepted an offer from Dolores Dondelinger (the Buyer) to purchase this

  home in the amount of $286,000.00, as payment in full (subject to Court and Lienholder

  approval). The current offer was not the only offer on the property but is the highest




                                                                                             2
            Case 6:19-bk-02629-KSJ          Doc 41      Filed 01/02/20     Page 3 of 5



       offer. Moreover, the estate believes it is a fair offer for the current economy and the

       length the property has remained on the market.

    9. Any real property taxes will be paid prorated.

    10. The sale price of $286,000.00, net the closing costs will be enough to satisfy the first

        lien of Quicken Loan in full as disclosed in the consent approval attached as Exhibit A.

    11. The Trustee has attached a “DRAFT” Settlement Statement that outlines the proposed

        distribution of the sale proceeds at closing, as Exhibit “B.” The buyer will pay the

        bankruptcy estate the amount of $7,500.00 as an additional premium to the sale price.

                                        AUTHORITY TO SELL

    12. Pursuant to § 363(b)(1) of the Bankruptcy Code, a trustee, after notice and hearing, may

        use, sell or lease property of the estate other than in the ordinary course of business.

                                             CONCLUSION

    13. The Trustee, in the exercise of his business judgment, believes, and therefore avers, that

        the proposed sale is in the best interest of the creditors of the bankruptcy estate insofar

        as there is otherwise no equity in the Property, the Trustee is more familiar with the

        current market than other interested parties, and a sale under this motion serves the best

        interest of all interested parties, including the Secured Creditors. The Buyer has agreed,

        subject to Court approval, to pay to the Trustee the sum of $286,000.00 in exchange for

        the Property.

   WHEREFORE, the Trustee moves for the entry of an Order substantially in the form

attached hereto:

   A. Authorizing the sale of the Property to the purchaser; and,




                                                                                                      3
            Case 6:19-bk-02629-KSJ            Doc 41   Filed 01/02/20    Page 4 of 5



   B. Authorizing the Trustee to take any all actions and to execute any and all documents

       necessary and appropriate to effectuate and consummate the terms of said sale of the

       Property including executing a deed conveying the interests of the Debtor or any other

       party claiming an interest in the Property to the Purchaser;

   C. Authorizing the Trustee and any escrow agent upon the Trustee’s written instruction,

       shall be authorized to make such disbursements on or after the closing of the sale as are

       required by the purchase agreement or order of this Court, including, but not limited to,

       (a) all delinquent real property taxes and outstanding post-petition real property taxes pro

       rated as of the closing with respect to the real property included among the purchased

       assets (b) any outstanding Home Owner’s Association fee or assessment arrearages; and

       (c) other anticipated closing costs:

       Total Sales/Brokers Commission:
               2% to BK Global                                              $5,720.00
               4% to Century 21                                             $11,440.00
       *commission is anticipated to be shared with cooperating agent
       Title Charges:                                                       $3,200.00
       Transfer Taxes:                                                      $2,002.00
       Other / Debits (incl. 506(c) surcharge)                              $400.00
       Satisfaction of Liens:
               PHH Mortgage (home mortgage)                                 $240,894.84

       The above anticipated closing costs and taxes are subject to per diem charges, changes in

prorations, and otherwise represent approximate amounts. The Trustee seeks authority to pay

these amounts, or their reasonable equivalent amounts, to the respective payees depending on the

subjective per diem alteration and other variable factors

   D. Waiving the 14-day waiting period pursuant to Rule 6004(h), and

   E. Granting the Trustee such other and further relief as is just and proper.




                                                                                                      4
            Case 6:19-bk-02629-KSJ         Doc 41     Filed 01/02/20     Page 5 of 5



                                             Respectfully submitted,

                                             /s/ Arvind Mahendru
                                             Arvind Mahendru, Esq.
                                             5703 Red Bug Lake Rd. #284
                                             Winter Springs, FL 32708
                                             407-504-2462



                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served by U.S. Mail and/or
electronic delivery to all on the attached mailing matrix this January 2, 2020 and to

Quicken Loans c/o Melbalynn Fisher, Esq.



                                                    /s/ Arvind Mahendru
                                                    Arvind Mahendru




                                                                                            5
